Citation Nr: 1409853	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for private medical services provided on May 12, 2011, at Baptist Medical Center (BMC). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active duty service from May 1973 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the North Florida/South Georgia Veterans Health System (VHS) in Gainesville, Florida.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. On May 12, 2011, the Veteran received private care at Baptist Medical Center for a nonservice-connected disability (dental caries with facial cellulitis).  

2. The totality of the evidence reveals that the Veteran's private care on May 12, 2011, was not rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

3. The totality of the evidence reveals that during the Veteran's private care on May 12, 2011, VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred on May 12, 2011, at Baptist Medical Center, have not been met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2013).  The claim in this case, however, is governed by the provisions of Chapter 17 of Title 38 of the United States Code. The laws pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims. See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Although such law is not controlling in this matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of her claim for payment or reimbursement of unauthorized private medical expenses.  In this case, though not strictly required by law, a VCAA notice letter was mailed to the Veteran in September 2011.  In addition, she was provided an August 2011 Statement of the Case.  These documents informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  Therefore, the Veteran is not prejudiced by proceeding to adjudicate the claim at this time.

VA has also taken all appropriate and reasonable actions to assist the Veteran with respect to his claim for benefits, such as obtaining private medical records, and providing the Veteran with the opportunity for a hearing.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.


Applicable Law and Regulations 

The Veteran seeks payment or reimbursement of unauthorized medical services in connection with treatment provided at Baptist Medical Center, in Jacksonville, Florida, on May 12, 2011.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  

The Veteran has not been adjudicated as service-connected for any disability.  As a result, there is no indication from the record, nor has the Veteran alleged, that she has total disability due to service-connected disabilities or that her treatment at the private medical facility at issue was for an adjudicated service-connected disability, or a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  Thus, she is not eligible for benefits under 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.47(i), 17.120.

Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act. See also 38 C.F.R. §§ 17.1000-17 .1008 (2013). 

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended. See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters. The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization. In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law, as there is possibility of prejudice to the Veteran in not doing so. 

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. See 38 U.S.C.A. § 1725 (West 2002)

Effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 were amended to conform to the statutory changes. See 76 Fed. Reg. 79067- 79072 (December 21, 2011).  The amendments affected the following Title 38 regulations: 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008. 

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2013), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). See 38 C.F.R. § 17.1002 (as amended, effective January 20, 2012, at 76 Fed. Reg. 79067 (December 21, 2011).  

The Board notes that very recently the relevant regulations have been amended; specifically, 38 C.F.R. § 17.1002(g) was amended as it pertains to whether private insurance will provide for full reimbursement for private emergency services rendered due to an accident or work-related injury, in a manner with no practical impact or applicability under the facts of the current appeal. See 77 Fed. Reg. 23615 (issued April 20, 2012, and amending 38 C.F.R. § 17.1002(g) effective May 21, 2012).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent. Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available. 38 C.F.R. § 17.53 (2013).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities. Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated. Id. 

With regard to the issue of feasible availability, although pertaining to treatment of service-connected disabilities, 38 C.F.R. § 17.120(c) also provides further guidance. Under 38 C.F.R. § 17.120(c), payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

With regard to the issue of feasible availability, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities. 38 C.F.R. § 17.130 (2013).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Factual Background 

The Veteran seeks payment or reimbursement of private medical expenses that were incurred in connection with treatment received at the emergency room of BMC on May 12, 2011.  VA has continued to deny payment or reimbursement of these expenses on the basis that the Veteran's medical condition was non-emergent in nature, and that VA facilities were feasibly available. See July 2011 Denial; see also August 2011 Statement of the Case.  

By way of history, the Veteran presented to BMC-South on May 12, 2011, at 11:36 A.M.  She arrived in a private vehicle and was ambulatory/walking.  The medical records reflect that she was admitted with ENT (ear, nose, and throat) problems, including nasal congestion, facial swelling, and a toothache.  Her chief complaint was sinus pressure and dental abscess from a cavity, with an onset of three days prior.  The degree of symptoms was noted as moderate.  Objectively, sinuses were mildly tender with no swelling and no erythema; there was widespread dental decay with gum swelling and erythema.  She was also alert and oriented to person, place, time and situation; her speech was normal, and she was cooperative with appropriate mood and affect.  The differential diagnosis was cellulitis, dental pain, dental abscess, and sinusitis.  She was discharged in a stable condition, at 11:59 A.M., with a diagnosis of dental caries with facial cellulitis; she was prescribed Clindamycin, Acetaminophen-hydrocodone, and Promethazine, and told to follow-up in 2 days.  

On May 14, 2011, the Veteran returned to BMC, complaining of a heavy feeling in her legs; it was noted that she presented to the ER two days prior with complaints of facial swelling.  After further examination, the examining physician explained to her that she had been taking twice the dosage of Cleocin prescribed.  The medical problem was noted as minor, and the diagnosis was improving facial cellulitis.  It is noted that the medical services provided on May 14, 2011, at BMC are not part of the current appeal.  

Historical VA administrative notes were obtained in association with this appeal.  These notes reflect that the Veteran called the North Florida/South Georgia VHS on May 10, 2011 (two days prior to her visit to BMC), and requested a refill of her pain medication and penicillin for a sinus infection.  An addendum note reflects that the nurse attempted to contact the Veteran the following day, May 11, 2011 (one day prior to her visit to BMC), but was unsuccessful in reaching her.  

In support of her claim, the Veteran has submitted statements indicating that she had "bad" sinus pressure pain and facial swelling, with no access to dental care, and that she had called her provider two days before she visited the BMC ER but her call was never returned. See VA Form 9.  She also reported that going to a VA facility was not feasible and that there was no VA emergency room in her area. See July 2011 Statement. 

Analysis 

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2013).  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the Veteran; the Veteran is financially liable to the private provider of treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided; the services in question were provided in a hospital emergency department; and finally, stabilization is not at issue because the Veteran was hospitalized less than one hour and left on her own accord after she was considered stabilized. See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2013). 

Thus, the only remaining issues in the present case are the following: (1) whether the May 12, 2011, hospitalization at Baptist Medical Center was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available on Thursday, May 12, 2011, at approximately 11:30 A.M, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson. See 38 U.S.C.A. § 1725(f)(1) ; 38 C.F.R. §§ 17.53, 17.1002(b), (c).  Simply stated, the Veteran prevails if the Board concludes a "medical emergency" existed and a VA facility was not feasibly available on the afternoon of May 12, 2011, under applicable VA law and regulations.

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on May 12, 2011, under the amended version of 38 U.S.C.A. § 1725 are not met.  In this regard, the totality of the circumstances demonstrates that the Veteran's treatment at BMC was not "emergency treatment" under the amended version of 38 U.S.C.A. § 1725(f)(1), due to the lack of a medical emergency and VA facilities being feasibly available.

Initially, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington, 19 Vet. App. at 368  .

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996). Personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

Although the Veteran is competent to describe her symptoms on the morning/early afternoon of May 12, 2011, the Board finds the medical evidence of record on the issue of whether a "medical emergency" existed at that time to be more credible and probative than the Veteran's lay assertions.  Indeed, in this case, by the Veteran's own admission and as documented by private ER records and administrative VA (telephone) records, the Veteran had been experiencing sinus pain/pressure, facial, swelling, and toothache for approximately two to three full days leading up to the emergency room visit at BMC.  The Veteran ultimately drove herself to the emergency room on May 12, 2011, where she was noted as being ambulatory/walking on arrival, and in some "mild" distress.  Objectively, she was alert and oriented to person, place, time and situation; her speech was normal, and she was cooperative with appropriate mood and affect.  Vitals were taken at approximately 11:36 A.M., and while she had a slightly elevated temperature (99.6) and blood pressure, the Veteran was discharged in stable condition, less than 30 minutes later at 11:59 A.M.  No medical personnel ever described her condition as "severe."  Her symptoms simply did not rise to that level, and in fact, the Veteran described the symptoms herself as being only "moderate."  As noted, she had been experiencing these symptoms for approximately three days in duration and was able to come to the hospital on her own accord.  There is no persuasive medical or lay evidence of record that a "medical emergency" existed on the morning/early afternoon of May 12, 2011.  

The Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  In short, the totality of the evidence establishes that a medical emergency did not exist the afternoon of May 12, 2011.  It is not shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.1002(b).  Indeed, the Veteran herself waited approximately two or three days before seeking emergency medical attention and called the VAMC for medication rather than seeking emergency treatment first, which suggests that she did not believe her health was in serious jeopardy. See Swinney, supra. 

Because the facts do not meet the "medical emergency" requirement for emergency treatment under 38 U.S.C.A. § 1725(f)(1), reimbursement is prohibited.  The Board need not address other criteria such as the "feasible availability" of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses. Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 544. 

However, even assuming, arguendo, that the Veteran's situation was emergent in nature, she still does not satisfy criteria for reimbursement or repayment because VA facilities were feasibly available in this case.  

Under VA regulation, 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  As to the relative distance of the travel involved, the Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation. See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws). 

Again, the evidence shows that the Veteran's treatment at BMC on Thursday, May 12, 2011, initiated at approximately 11:36 A.M., and ended at noon (less than 30 minutes) with a stable discharge.  The Board takes judicial notice that the nearest VA medical facility from the Veteran's home in Jacksonville, Florida, was the Jacksonville Outpatient Clinic (whose services included urgent care, an on-call staff, and dental care, Monday through Friday, 7:30am to 4:30pm), which is approximately 22.8 miles away and a 27 minute drive.  Next, the Gainesville, VAMC, is approximately 70 miles away and a 1.5 hour drive.  Lastly, the Lake City VAMC, is approximately 73 miles away and a 1 hour and 13 minute drive.  The private facility (BMC) where there Veteran was treated was approximately 20.9 miles away and a 24 minute drive.  The Veteran's medical condition was not severe enough that she could not have visited the VA medical facility in Jacksonville, which, as noted by the August 2011 SOC, had an on-call staff and dental services, and was only 27 minutes away.  Thus, on the morning/early afternoon of May 12, 2011, the Veteran's treatment was procured through private sources in preference to available Government facilities. See 38 C.F.R. § 17.130.  No reimbursement or payment of services not previously authorized will be made in such circumstances.  An attempt to use VA facilities beforehand would have been considered reasonable by a prudent layperson. See 38 C.F.R. §§ 17.120(c), 17.1002(c). 

Therefore, based on the foregoing, the Board concludes that the Veteran's private care on May 11, 2012, was not rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  In addition, the VA medical facilities in Jacksonville, Lake City, and Gainesville were "feasibly available" on May 12, 2011. See 38 U.S.C.A. § 1725(f)(1); 38 C.F.R. §§ 17.53, 17.1002(b), (c). 

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Baptist Medical Center on May 12, 2011. 38 U.S.C.A. §§ 1725, 5107 (West 2002).  The claim is denied.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Baptist Medical Center on May 12, 2011, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


